Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108123100, filed on 07/01/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perego (US 2020/0292576) in view of Morgana (US 2020/0379009).
6.	Regarding claim 1, Perego teaches A probe head for an integrated circuit (IC) test [Figures 4-5, a probe head for an IC test is shown], comprising: an upper die unit and a lower die unit that is spaced apart from the upper die unit [Figures 4-5, an upper die unit 26 and a lower die unit 25 spaced apart is shown]; and a plurality of conductive probes each having two ends, wherein one of the two ends of each of the conductive probes passes through the upper die unit, and the other one of the two ends of each of the conductive probes passes through the lower die unit, wherein each of the conductive probes has a first long lateral edge and a second long lateral edge that is opposite to the first long lateral edge, and the first long lateral edge and the second long lateral edge of each of the conductive probes define a central axis there-between [Figures 4-5, a plurality of conductive probes 20, 20’ having two ends is shown, one of the two ends passes through the upper die unit 26 and the other one of the two ends passes through the lower die unit 25, lateral edge is shown, both lateral edges define central axis], and wherein each of the conductive probes includes: a middle segment arranged between the upper die unit and the lower die unit [Figures 4-5, each of the conductive probes 20, 20’s includes a middle segment, numeral 29/20 for example]; an upper connecting segment and a lower connecting segment which respectively extend from two opposite ends of the middle segment in two opposite directions parallel to the central axis, wherein the upper connecting segment is arranged in the upper die unit, and the lower connecting segment is arranged in the lower die unit [Figures 4-5, an upper connecting segment and a lower connecting segment is shown, see arrow 20B/22/24 and 20A for example]; an upper contacting segment extending from the upper connecting segment in a direction away from the middle segment along the central axis to protrude from the upper die Figures 4-5, an upper contacting segment extending from the upper connecting segment protrudes from the upper die 26 to contact a space transformer 28]; and a lower contacting segment extending from the lower connecting segment in a direction away from the middle segment along the central axis to protrude from the lower die unit, wherein the lower contacting segment is configured to contact an IC component under test [Figures 4-5, a lower contact segment to protrude from the lower die unit 25 is shown, the lower contact segment is configured to contact an IC component under test 27].
Perego does not explicitly teach wherein the lower contacting segment includes a testing tip having an offset with respect to the central axis and a curved surface that 16connects the testing tip and the second long lateral edge, and a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge.
However, Morgana teaches wherein the lower contacting segment includes a testing tip having an offset with respect to the central axis and a curved surface that 16connects the testing tip and the second long lateral edge, and a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge [Figure 3B, a testing tip 10/11 having an offset with respect to the central axis H and a curved surface that connects the testing tip and the second long lateral edge is shown, a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Perego with Morgana. Doing so would allow Perego to comprise a curved testing tip as shown in Figure 3B which would help mechanical and electrical contact.

Perego and Morgana does not explicitly teach wherein in any one of the conductive probes, a ratio of the first distance to the second distance is greater than or equal to zero and is less than one, and the first distance is within a range of 0-40 pm.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Perego and Morgana to optimize the value of a ratio of the distance because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
8.	Regarding claim 3, Perego teaches the probe head.
Perego does not explicitly teach wherein in any one of the conductive probes, the curved surface includes a first curved portion connected to the testing tip and a second curved portion connected to the second long lateral edge, and the first curved portion is curved in a direction opposite to a direction in which the second curved portion is curved.
However, Morgana teaches wherein in any one of the conductive probes, the curved surface includes a first curved portion connected to the testing tip and a second curved portion connected to the second long lateral edge, and the first curved portion is curved in a direction opposite to a direction in which the second curved portion is curved [Figure 3B, the conductive probe includes a first curved portion and a second curved portion, see two curves].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Perego with Morgana. Doing so would allow Perego to comprise a curved testing tip as shown in Figure 3B which would help mechanical and electrical contact.


Perego does not explicitly teach wherein in any one of the conductive probes, the testing tip has a puncturing length that is measured from a junction of the first curved portion and the second curved portion by a distance within a range of 3-15pm.
However, Morgana teaches wherein in any one of the conductive probes, the testing tip has a puncturing length that is measured from a junction of the first curved portion and the second curved portion by a distance (within a range of 3-15pm) [Figure 3B, the curved portions of the testing tip is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Perego with Morgana. Doing so would allow Perego to comprise a curved testing tip as shown in Figure 3B which would help mechanical and electrical contact.
Perego and Morgana does not explicitly teach a range of 3-15pm.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Perego and Morgana to optimize the value of the distance because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
10.	Regarding claim 5, Perego teaches the probe head.
Perego does not explicitly teach wherein in a cross section of any one of the conductive probes having the testing tip and perpendicular to the first long lateral edge, the lower contacting segment has an angle at the testing tip, and the angle is within a range of 30-150 degrees.
Figure 3B, the lower contacting segment has an angle at the testing tip, the angle is within a range of 30-150 degrees].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Perego with Morgana. Doing so would allow Perego to comprise a curved testing tip as shown in Figure 3B which would help mechanical and electrical contact.
11.	Regarding claim 6, Perego teaches wherein any one of the conductive probes includes a first long lateral surface and a second long lateral surface opposite to the fist long lateral surface, and the central axis of any one of the conductive probes is arranged between the first long lateral surface and 17the second long lateral surface, and wherein in any one of the conductive probes, the upper connecting segment includes an extension extending from the first long lateral surface in a direction away from the central axis, the upper contacting segment includes a protrusion extending from the first long lateral surface in a direction away from the central axis, and the extension and the protrusion are spaced apart from each other [Figures 4-5, the structural arrangement is shown].
12.	Regarding claim 7, Perego teaches wherein in any one of the conductive probes, the extension is arranged on a portion of the upper connecting segment away from the middle segment, so that the portion of the upper connecting segment having the extension is wider than the other portion of the upper connecting segment, and wherein any one of the conductive probes is provided without any structure extending from the second long lateral surface [Figures 4-5, the structural arrangement is shown].

13.	Regarding claim 10, Perego teaches A conductive probe of a probe head [Figures 4-5, a conductive probe of a probe head is shown], comprising a first long lateral edge and 18a second long lateral edge that is opposite to the first long lateral edge, wherein the first long lateral edge and the second long lateral edge define a central axis there-between [Figures 4-5, a first long lateral edge is shown opposite to a second long lateral edge, the lateral edges define a central axis], and wherein the conductive probe includes: a middle segment [Figures 4-5, a middle segment is shown, see 29/20]; an upper connecting segment and a lower connecting segment which respectively extend from two opposite ends of the middle segment in two opposite directions parallel to the central axis [Figures 4-5, an upper connecting segment and a lower connecting segment extending from opposite ends of middle segment is shown]; an upper contacting segment extending from the upper connecting segment in a direction away from the middle segment along the central axis, wherein the upper contacting segment is configured to contact a space transformer [Figures 4-5, an upper contacting segment contacting a space transformer 28 is shown]; and a lower contacting segment extending from the lower connecting Figures 4-5, a lower contact segment to protrude from the lower die unit 25 is shown, the lower contact segment is configured to contact an IC component under test 27]. Perego does not explicitly teach wherein the lower contacting segment includes a testing tip having an offset with respect to the central axis and a curved surface that connects the testing tip and the second long lateral edge, and a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge.
However, Morgana teaches wherein the lower contacting segment includes a testing tip having an offset with respect to the central axis and a curved surface that connects the testing tip and the second long lateral edge, and a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge [Figure 3B, the lower contacting segment includes a testing tip 10/11 having an offset with respect to the central axis H and a curved surface that connects the testing tip and the second long lateral edge is shown, a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Perego with Morgana. Doing so would allow Perego to comprise a curved testing tip as shown in Figure 3B which would help mechanical and electrical contact.

14.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2019/0317131) in view of Morgana (US 2020/0379009).
Figures 2 and 7, a probe head for an IC test is shown], comprising: an upper die unit and a lower die unit that is spaced apart from the upper die unit [Figures 2 and 7, an upper die unit 21 and a lower die unit 22 spaced apart is shown]; and a plurality of conductive probes each having two ends, wherein one of the two ends of each of the conductive probes passes through the upper die unit, and the other one of the two ends of each of the conductive probes passes through the lower die unit, wherein each of the conductive probes has a first long lateral edge and a second long lateral edge that is opposite to the first long lateral edge, and the first long lateral edge and the second long lateral edge of each of the conductive probes define a central axis there-between [Figures 2 and 7, a plurality of conductive probes 3 (only one shown but multiple probes are taught) having two ends is shown, one of the two ends passes through the upper die unit 21 and the other one of the two ends passes through the lower die unit 22, lateral edge is shown, both lateral edges define central axis], and wherein each of the conductive probes includes: a middle segment arranged between the upper die unit and the lower die unit [Figures 2 and 7, each of the conductive probes 3 includes a middle segment 33]; an upper connecting segment and a lower connecting segment which respectively extend from two opposite ends of the middle segment in two opposite directions parallel to the central axis, wherein the upper connecting segment is arranged in the upper die unit, and the lower connecting segment is arranged in the lower die unit [Figures 2 and 7, an upper connecting segment and a lower connecting segment is shown, see arrow 32 (upper and lower)]; an upper contacting segment extending from the upper connecting segment in a direction away from the middle segment along the central axis to protrude from the upper die unit, wherein the upper contacting segment is configured to contact a space transformer [Figures 2 and 7, an upper contacting segment extending from the upper connecting segment protrudes from the upper die 21 to contact a space transformer 1]; and a lower contacting segment extending from the lower connecting segment in a direction away from the middle segment along the central axis to protrude from the lower die unit, wherein the lower contacting segment is configured to contact an IC component under test [Figures 2 and 7, a lower contact segment to protrude from the lower die unit 22 is shown, the lower contact segment is configured to contact an IC component under test 4].
	
Hsieh does not explicitly teach wherein the lower contacting segment includes a testing tip having an offset with respect to the central axis and a curved surface that 16connects the testing tip and the second long lateral edge, and a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge.
However, Morgana teaches wherein the lower contacting segment includes a testing tip having an offset with respect to the central axis and a curved surface that 16connects the testing tip and the second long lateral edge, and a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge [Figure 3B, a testing tip 10/11 having an offset with respect to the central axis H and a curved surface that connects the testing tip and the second long lateral edge is shown, a distance between the testing tip and the first long lateral edge is less than a second distance between the testing tip and the second long lateral edge is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hsieh with Morgana. Doing so would allow Hsieh to comprise a curved testing tip as shown in Figure 3B which would help mechanical and electrical contact.

Allowable Subject Matter
16.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	Claim 8 states “wherein any one of the conductive probes includes: a metal pin including a plurality of pin bodies stacked in one direction, wherein each of the pin bodies is an elongated shape parallel to the central axis, and the testing tip is formed on one of the pin bodies; and a metal film covering the entirety of an outer surface of the metal pin, wherein a thickness of the metal film is less than 10% of a thickness of the metal pin.”
12.	Claim 9 is also objected as it further limits claim 8.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868